Citation Nr: 0733725	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right knee 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss. 

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1977 to October 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veteran's Affairs (VA).  A 
notice of disagreement was received in March 2004, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  The veteran 
initially requested a Board hearing, but withdrew the hearing 
request in April 2007.

The Board has listed the hearing loss issues separately since 
the prior final denials with regard to each ear were made on 
different bases.  

The issues of service connection (under a merits analysis) 
for right knee disability, for right ear hearing loss, and 
for left ear hearing loss are addressed in the remand portion 
of the decision below and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1983 Board decision denied service connection 
for right knee disability. 

2.  Certain evidence received since the February 1983 Board 
decision raises a reasonable possibility of substantiating 
the claim of service connection for right knee disability. 

3.  A January 1982 rating decision denied service connection 
for right ear hearing loss on the basis that no right ear 
hearing loss was demonstrated; the veteran did not appeal 
from that determination. 

4.  A January 1982 rating decision denied service connection 
for left ear hearing loss on the basis that left ear hearing 
loss was not related to service; the veteran did not appeal 
from that determination. 

5.  Certain evidence received since the January 1982 rating 
decision raises a reasonable possibility of substantiating he 
claims of service connection for right ear hearing loss and 
left ear hearing loss. 


CONCLUSIONS OF LAW

1.  The February 1983 Board decision which denied service 
connection for right knee disability is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002). 

2.  New and material evidence has been received to reopen the 
claim of service connection for right knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3.  The January 1982 rating decision which denied service 
connection for right ear hearing loss and for left ear 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received to reopen the 
claims of service connection for right ear hearing loss and 
for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims file reveals that all three service 
connection claims on appeal are subject to prior final VA 
decisions.  A February 1983 Board decision denied service 
connection for right knee disability, and that Board decision 
is final.  38 U.S.C.A. §§ 7103, 7104.  A January 1982 rating 
decision by the RO denied claims of service connection for 
right ear hearing loss and for left ear hearing loss.  The 
veteran did not appeal those determinations to the Board, and 
the January 1982 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The Board notes that a March 1982 letter from the 
veteran's representative expressed disagreement with the 
January 1982 rating decision's denial of another issue (right 
knee), but did not reference the hearing loss claims.  The 
March 1982 letter therefore may not be viewed as a notice of 
disagreement as to the hearing loss issues. 

Although the January 1982 rating decision and the February 
1983 Board decision are final, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108. applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  For 
purposes of the instant appeal, material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

I.  Right Knee Disability.

The Board's February 1983 denial of service connection for 
right knee disability was based on findings that the veteran 
had a preexisting right knee disability which was not 
aggravated during service, and that an inservice injury to 
the right knee did not result in separate chronic disability.  
Evidence received since the 1983 Board decision includes 
treatment records, a statement from the veteran's mother, and 
a March 2005 letter from Steven R. Majdick, D.C.  In the 
March 2005 letter, Dr. Majdick indicates that after 
examination of past records, there were injuries to the right 
knee during service and that the veteran has not been able to 
return to regular act ivies (such as sports) which he had 
engaged in prior to the inservice injuries.  The Board views 
this comment liberally to mean that the inservice injuries 
were of such nature that the veteran suffers from residual 
impairment.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
new evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Under the 
circumstances, the Board finds that the March 2005 letter 
from Dr. Majdick should be considered new and material 
evidence.  The right knee claim is therefore reopened. 

II.  Right Ear Hearing Loss. 

The January 1982 rating decision denied the right ear hearing 
loss claim on the basis that there was no medical evidence 
showing current right ear hearing loss.  Evidence received 
since the January 1982 rating decision includes a September 
2003 VA audiology report with a notation that audiological 
examination shows mild high frequency sensorineural hearing 
loss in both ears.  A graph chart of the audiological 
examination appears to show no hearing loss which meets the 
criteria of 38 C.F.R. § 3.385.  However, in view of the 
examiners comment, together with a comment that the hearing 
loss is consistent with acoustic trauma, the Board believes 
that the report, assumed to be credible for purpose of the 
new and material analysis, should be viewed as new and 
material evidence.  Therefore, the claim of service 
connection for right ear hearing loss has been reopened. 

III.  Left Ear Hearing Loss.

The January 1982 rating decision denied service connection 
for left ear hearing loss on the basis that left ear hearing 
loss was not causally related to service.  The September 2003 
VA audiology report with the comment that the hearing loss is 
consistent with the claimed acoustic trauma during service 
must also be viewed as new and material evidence given the 
basis for the January 1982 denial.  The left ear hearing loss 
claim has also been reopened. 

IV.  Veterans Claims Assistance Act

There is no need at this point to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied while the case is in 
remand status. 


ORDER

The claims of service connection for right knee disability, 
for right ear hearing loss, and for left ear hearing loss 
have been reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision. 


REMAND

In view of the reopening of the veteran's claims, additional 
development of the evidence is necessary to fully assist the 
veteran with these claims.  Thereafter, the claims should be 
reviewed under a merits analysis. 

With regard to the right knee issue and the apparent facts 
regarding that issue, the Board points out that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  VA's 
General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  VAOPGC



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination of the right knee.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any current chronic right 
knee disability should be clearly 
identified.  The examiner should also 
respond to the following"

     a.  Was there an increase in the 
severity of any preexisting right knee 
disorder during service beyond the natural 
progression of the disorder?

     b.  Did any separate injury to the 
right knee during service result in 
chronic residual right knee disability? 

A rationale for all opinions should be 
furnished. 

2.  The veteran should also be scheduled 
for a VA audiological examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Audiological examination 
results should be reported in keeping with 
38 C.F.R. § 3.385.  If any right ear 
and/or left ear hearing loss is found 
which meets the criteria of 38 C.F.R. 
§ 3.385, then the examiner should offer an 
opinion as to whether such hearing loss is 
related to the veteran's service. 

3.  After completion of the above, the RO 
should review the expanded record (under a 
merits analysis) and determine if the 
claims can be granted.  At to any issue 
which remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


